DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by “Cross-Well Seismic Survey Without Borehole Source”, Minato et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Crosswell Monitoring Using Virtual Sources and Horizontal Wells”, Byun et al..

Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Crosswell Monitoring Using Virtual Sources and Horizontal Wells”, Byun et al., (referred hereafter Byun et al.).

Referring to claim 1, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), comprising:
drilling or selecting existing two or more observation wells in the reservoir section, each observation well having a borehole and a wellhead (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1);
placing seismic energy receivers in the two or more observation wells (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1);
placing surface seismic energy sources at remote locations away from the wellhead of each of the two or more observation wells (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1) such that seismic energy flowing toward the two or more observation wells arrives at the two or more observation wells perpendicular thereto (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1), and noise caused by the surface seismic energy sources generating tube waves down the two or more observation wells is minimized (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1);
receiving seismic energy by the seismic energy receivers in the two or more observation wells (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1);
generating direct emulated cross-well seismic signals from virtual seismic sources in the two or more observation wells from the received seismic energy using seismic interferometry techniques (e.g., “virtual source technique”) (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1); and
deriving compression and shear velocities in multiple directions from the generated emulated cross-well signals (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1).
As to claim 2, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the remote locations are chosen by computer simulation of emulated cross-well seismic signals from virtual sources, using computer-generated synthetic seismic data or seismic data generated in the reservoir section (e.g., “Numerical experiments were performed to examine the feasibility of the presented CO2 monitoring method by using horizontal wells and virtual sources. All synthetic seismic data sets used in this study were created by using a 2D finite-difference acoustic-modeling algorithm employing a Ricker wavelet with the center frequency of 60 Hz as a source.” – page SA38, Numerical Experiments: 1st para.).
Referring to claim 4, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), further comprising the step of removing the noise caused by the surface seismic energy sources from the emulated cross-well seismic signals used for deriving compression and shear velocities by electronic filtering (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1/“To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1).
As to claim 5, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties comprise Poisson's ratio (e.g., related to viscosity reducing: “Steam-assisted gravity drainage (SAGD) is an enhanced-oil-recovery technology for producing heavy crude oil and bitumen. It is an advanced form of steam stimulation in which a pair of horizontal wells is drilled into the oil reservoir, one a few meters above the other. The upper well injects steam to heat the oil and reduce its viscosity, thereby causing the heated oil to drain into the lower well, from which it is pumped out.” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.; Figure 13).
Referring to claim 6, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties comprise anisotropic properties (e.g., horizontal/deviated well: “Reflection events in virtual-source data associated with a horizontal well or a deviated well also can be used to monitor CO2 migration (Bakulin et al., 2007). Because the waves from a virtual source radiate mainly downward when the real sources are deployed above the locations of the virtual sources, reflections from the interfaces above the virtual source do not appear in virtual-source data and the boundaries of an aquifer can be identified more easily in the virtual-source data than in the data from real sources.” – page SA39, Application to Monitoring Geologic Sequestration of CO2: 1st para.).
As to claim 7, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the remote locations of the seismic energy sources away from the wellheads of the two or more observation wells are chosen to minimize interference with field operational activities in the vicinity of the two or more observation wells (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1).
Referring to claim 8, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein changes in geomechanical properties in the section of the reservoir over time are monitored by repeating the steps comprising: receiving seismic energy by the seismic energy receivers in the at least two observation wells (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1); generating emulated cross-well seismic signals of virtual seismic sources in the at least two observation wells from the received seismic energy using time interferometry techniques (e.g., “virtual source technique”) (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1); and deriving compression and shear velocities in multiple directions from the generated emulated cross-well signals (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1), as a function of time (Equation 1).
As to claim 9, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the changes in geomechanical properties in the section of the reservoir over time result from oil depletion, or tertiary oil recovery using gas or steam (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
Referring to claim 10, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties are utilized to monitor the location of a steam front from steam flooding (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
As to claim 11, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein at least two of the two or more observation wells have a horizontal section, wherein at least two of the horizontal sections are spaced-apart a chosen distance, parallel, and at the same depth in the reservoir section (page SA38, Effective Monitoring Method Using Virtual Sources section; Figure 1).
Referring to claim 12, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the changes in geomechanical properties in the section of a reservoir over time are responsive to production stimulation using hydraulic fracturing in at least one of the horizontal sections (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
As to claim 13, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), comprising:
drilling or selecting existing two or more observation wells in the reservoir section, each observation well having a borehole, a wellhead, and at least two of the two or more observation wells having a horizontal section (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1), wherein at least two of the horizontal sections are spaced-apart a chosen distance, parallel, and at different depths in the reservoir section (page SA38, Effective Monitoring Method Using Virtual Sources section; Figure 1);
placing seismic energy receivers in the two or more observation wells (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1);
placing surface seismic energy sources at remote locations away from the wellhead of each of the two or more observation wells (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface.” – page SA38, 2nd col., lines 20-25; Figure 1), and above the at least two horizontal sections such that seismic energy flowing down toward the at least two horizontal sections arrives at the at least two horizontal sections perpendicular thereto (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1);
receiving seismic energy by the seismic energy receivers in the at least two observation wells (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1);
generating emulated cross-well seismic signals of virtual seismic sources in the at least two observation wells from the received seismic energy using seismic interferometry techniques (e.g., “virtual source technique”) (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1); and
deriving compression and shear velocities in multiple directions from the generated emulated cross-well signals (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1).
Referring to claim 14, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the remote locations are chosen by computer simulation of emulated cross-well seismic signals from virtual sources, using computer-generated synthetic seismic data or seismic data generated in the reservoir section (e.g., “Numerical experiments were performed to examine the feasibility of the presented CO2 monitoring method by using horizontal wells and virtual sources. All synthetic seismic data sets used in this study were created by using a 2D finite-difference acoustic-modeling algorithm employing a Ricker wavelet with the center frequency of 60 Hz as a source.” – page SA38, Numerical Experiments: 1st para.).
As to claim 15, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the remote locations are chosen to minimize noise caused by surface seismic signals generating tube waves down the two or more boreholes (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1).
Referring to claim 16, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), further comprising the step of removing the noise caused by surface seismic signals from the emulated cross-well signals used for deriving compression and shear velocities by electronic filtering (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1/“To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1).
As to claim 17, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties comprise Poisson's ratio (e.g., related to viscosity reducing: “Steam-assisted gravity drainage (SAGD) is an enhanced-oil-recovery technology for producing heavy crude oil and bitumen. It is an advanced form of steam stimulation in which a pair of horizontal wells is drilled into the oil reservoir, one a few meters above the other. The upper well injects steam to heat the oil and reduce its viscosity, thereby causing the heated oil to drain into the lower well, from which it is pumped out.” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.; Figure 13).
Referring to claim 18, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties comprise anisotropic properties (e.g., horizontal/deviated well: “Reflection events in virtual-source data associated with a horizontal well or a deviated well also can be used to monitor CO2 migration (Bakulin et al., 2007). Because the waves from a virtual source radiate mainly downward when the real sources are deployed above the locations of the virtual sources, reflections from the interfaces above the virtual source do not appear in virtual-source data and the boundaries of an aquifer can be identified more easily in the virtual-source data than in the data from real sources.” – page SA39, Application to Monitoring Geologic Sequestration of CO2: 1st para.).
As to claim 19, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the remote locations of the seismic energy sources away from the wellheads of the two or more observation wells are chosen to minimize interference with field operational activities in the vicinity of the two or more observation wells (e.g., “With the virtual-source method, we can redatum the surface seismic sources to become virtual sources located in the borehole. By positioning the virtual sources at the receiver locations, we can minimize problems that result from near-surface complexity and from variations in the source position during monitoring.” – page SA38, Effective Monitoring Method Using Virtual Sources: 2nd para.; Figure 1).
Referring to claim 20, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein changes in geomechanical properties in the section of the reservoir over time are monitored by repeating the steps comprising: receiving seismic energy by the seismic energy receivers in the at least two observation wells (e.g., “1) In theory, tomography works best to detect changes in formation layers that are normal to the borehole direction. However, the front of a migrating CO2 plume, which is the most important aspect of monitoring, usually is parallel to vertical wells and thus is difficult to detect using vertical crosswell tomography. 2) Seismic energy from a virtual source that is created at a downhole geophone by using a surface source radiates mainly downward (Bakulin and Calvert, 2006). Thus, most of the useful energy will come from below the depth of the virtual source.” - page SA38, 2nd col., lines 10-19; Figure 1); generating emulated cross-well seismic signals of virtual seismic sources in the at least two observation wells from the received seismic energy using time interferometry techniques (e.g., “virtual source technique”) (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1); and deriving compression and shear velocities in multiple directions from the generated emulated cross-well signals (e.g., “To overcome these problems, we present an effective monitoring method that uses virtual sources and two horizontal wells (Figure 1). First, as is shown in Figure 1a, we obtain seismic data by using borehole geophones in two horizontal wells, one drilled above and one below the CO2 storage reservoir, and by using sources positioned at the surface. Then, employing the virtual-source method, we redatum the surface seismic sources to be virtual sources in the upper well and to coordinate with receivers in the well below the reservoir (Figure 1b). Crosswell seismic data using two horizontal wells also can be acquired using real sources. However, in a horizontal well, deploying multiple downhole sources and repeating the surveys may be challenging compared with simply placing permanent geophone arrays for virtual surveys, even though real sources have higher frequency contents than virtual sources do. In addition, because all receivers are positioned below virtual sources in this method, we can obtain sufficient ray coverage to produce precise velocity tomograms of the reservoir, in contrast to the results from tomography data obtained by using virtual sources in a vertical well.” - page SA38, 2nd col., lines 20-37; Figure 1), as a function of time (Equation 1).
As to claim 21, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the changes in geomechanical properties in the section of the reservoir over time result from oil depletion, or tertiary oil recovery using gas or steam (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
Referring to claim 22, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the geomechanical reservoir section properties are utilized to monitor the location of a steam front from steam flooding (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
As to claim 23, Byun et al. disclose a method for measuring geomechanical properties (e.g., “viscosity” – page SA42, Application to Monitoring SAGD Recovery of Heavy Oil: 1st para.) in a section of a reservoir (Figure 1), wherein the changes in geomechanical properties in the section of a reservoir over time are responsive to production stimulation using hydraulic fracturing in at least one of the horizontal sections (page SA42, Application to Monitoring SAGD Recovery of Heavy Oil section; Figures 12-13).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-2 and 4-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Note: Examiner is regrettably withdrawn the allowability of claims 13-23 in the previous Office Action based on a new found prior art.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864